DETAILED ACTION
Magnetic Sponge Assembly 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-15-2022 has been entered.
 Response to Amendment
The amendments filed 8-15-2022 has been entered. Claims 1-15, 17,19-20 are currently pending and have been examined. Claims 16, 18, 21 have been cancelled. Applicant’s amendment to claims 1 and 14, overcomes 112(a) rejection previously set forth in the Final Office action mailed 3-14-2022. Applicant’s amendments to claim 18 have overcome 112(b) rejection set forth in the Final Office action mailed 3-14-2022. 
The previous 102 rejection has been modified to a 103 rejection due to applicant’s amendments. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13,17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the first outer planar surface" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the first outer planar surface” is the same as “a first outer peripheral edge” or part of “a first planar surface”.
Regarding claim 1, the term “sponge-like” in claim 1 is a relative term which renders the claim indefinite. The term “sponge-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what type of material property the second material is. Examiner interpreting the second material to have absorbent properties. .
Regarding claims 2-13, these claims are rejected due to depending from rejected claim 1.
Regarding claim 17, claim 17 recites the limitation "the bottom surface " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, claim 17 recites the limitation "the plurality of projections " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Trudeau et al. ( US20140332030A1), hereinafter Trudeau.
Regarding claim 1, Trudeau teaches 
a first material (exterior utensil device 100, figure 11) having a first planar surface with a first outer peripheral edge defining a first top surface area (see annotated figure below), and a scouring material property (Trudeau teaches that exterior utensil 100, can made of any suitable material that; para 0033 such as synthetic material like plastics or synthetic material made from aluminum).
a second material (cleaning cloth 180, figure 11) having a second planar surface with a second outer peripheral edge defining a second top surface area (see annotated figure below), and a sponge-like material property (see para 0029) and completely layered upon the first material, wherein the first outer peripheral edge of the first material and the second outer peripheral edge of the second material are parallel with each other such that the first top surface area and the second top surface area are the same (see annotated figure below)
a scrub button (magnet 140, figure 11) having ferromagnetic material disposed therein (para 0078) and positioned within the first material and having an outer scrub surface (magnet has a surface) which is coplanar with the first outer planar surface of the first material (see annotated figure below). 

    PNG
    media_image1.png
    886
    829
    media_image1.png
    Greyscale

Regarding claim 2, Trudeau teaches the scrub button (magnet 140, figure 11) is surrounded by the first material (see external utensil figure 11, and annotated figure above).
Regarding claim 3, Trudeau teaches the first material (exterior utensil device 100, figure 11) has a different thickness than the second material (cleaning cloth 180, figure 11).
Regarding claim 12, Trudeau teaches least one ferromagnetic material embedded in the first material (see magnet 140, figure 11; para 0078).
Regarding claim 13, Trudeau teaches a magnetic element (magnets 340, figure 11) that mates with the ferromagnetic material of the sponge to secure the sponge to a surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 5671498 A) in view of Emori T  (JP3230105U ).
Regarding claim 14, Martin teaches 
a first material (outer sheet 146, figure 14) having a first material property (terry cloth) and a plurality of finger-like projections extending therefrom (see figure 14);
a second material (inner foam layer 142, figure 14) having a second material property and completely layered upon the first material such that they have a thickness and share a single peripheral edge (common edge 148, figure 14); and
Emori teaches a sponge with a ferromagnetic material (see magnet 3, figures 1, 3; Emori discloses that magnet can be an alnico magnet see translated document para 0023) between the first material and the second material (sponge portions 20 21, figure 1, 3; see translated document para 0017), and wherein the first and second materials are attached to the ferromagnetic material (see figure 3, see translated document para 0018).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Martin to include the teachings of Emori to include ferromagnetic material within the sponge. This modification would allow the sponge to store without need of an additional storage equipment to allow the sponge to be stored hygienically in the sink. 
Regarding claim 17, modified Martin teaches boundary delineating a central portion of the bottom surface devoid of the plurality of projections (outer sheet 144, figure 13).
Claim(s) 14-15,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al. ( US20140332030A1), hereinafter Trudeau in view of Martin et al. (US 5671498 A)
Regarding claim 14, Trudeau teaches 
a first material (exterior utensil device 100, figure 11) having a first material property (para 0033) 
a second material (cleaning cloth 180, figure 11) having a second material property (see para 0029) and completely layered upon the first material such that they have a thickness and share a single peripheral edge (see annotated figure below); and ferromagnetic material (see magnet 140, figure 11; para 0078) disposed between the first material (exterior utensil device 100, figure 1) and the second material (cleaning cloth 180, figure 11), and 
wherein the first and second materials are attached to the ferromagnetic material (see magnet 140, figure 11).

    PNG
    media_image2.png
    886
    829
    media_image2.png
    Greyscale

Trudeau teaches all limitations stated above but fails to explicitly disclose a first material with plurality of finger-like projections extending therefrom, however Trudeau does discloses the first material can be made from any suitable material (para 0033).
Martin teaches a scrubbing device with a first material (outer sheet 146, figure 14) having a first material property (terry cloth) and a plurality of finger-like projections extending therefrom (see figure 14);
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Trudeau to include the teachings of Martin so that first material includes plurality of finger-like projections. This modification would allow cleaning apparatus of Trudeau to be able to remove stains easier. 
Regarding claim 15, modified Trudeau teaches a magnetic element (magnets 340, figure 11) that mates with the ferromagnetic material in order to store the sponge in a hanging position.
Regarding claim 17, modified Trudeau teaches boundary delineating a central portion of the bottom surface devoid of the plurality of projections (figure 11).
Regarding claim 19, Trudeau teaches 
 a sponge (see annotated, para 0029 describes cleaning device includes material that is absorbent such as a sponge) comprising:
a top portion (cleaning cloth 180, figure 11);
a bottom portion (exterior utensil device 100, figure 11)    
a ferromagnetic material (magnet 140, figure 11; para 0078) disposed at a surface junction where the top portion and the bottom portion meet and extends towards the surface of the top portion; and
a magnetic element (magnets 340, figure 11) which secures the sponge to a surface.
 Trudeau fails to explicitly disclos a plurality of finger-like projections extending from a top surface of the top portion or a bottom surface of the bottom portion; 

    PNG
    media_image3.png
    886
    829
    media_image3.png
    Greyscale

Martin teaches a scrubbing device with a first material (outer sheet 146, figure 14) having a first material property (terry cloth) and a plurality of finger-like projections extending therefrom (see figure 14);
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Trudeau to include the teachings of Martin so that cleaning device includes plurality of finger-like projections on top or bottom portion. This modification would allow cleaning apparatus of Trudeau to be able to remove stains easier.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al. (US20140332030A1), hereinafter Trudeau in view of Martin et al. (US 5671498 A) further in view of Bachar (WO2020161718A)
Regarding claim 20, modified Trudeau teaches all limitations stated above, but fails to explicitly disclose use of silicone within cleaning device, but Trudeau does disclose that any suitable material can be included within cleaning device (para 0029, 0033).
Bachar teaches cleaning device that uses silicone as a material (page 3, 3rd line – line 10, last paragraph of page 9 into page 10)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified cleaning device of Trudeau to include teaching of Bachar so there is silicone covering the magnetic element. This modification would allow for cleaning device to remove stains easier. 
	Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Response to Arguments
Applicant’s arguments see pages 7-12 filed 8-15-2022, with respect to the
rejection(s) of independent claims and their dependent claims under 35 U.S.C.103 have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723